Title: General Orders, 16 January 1783
From: Washington, George
To: 


                        
                            
                            Head Quarters Newburgh Thursday Jany 16th 1783
                            Parole Gottonburgh
                            Countersigns Hillsborough, Jersey
                        
                        For the day tomorrow Lieutenant Colonel Barber.
                        For duty tomorrow the 5th Massachusetts regiment.
                        Commanding officers of Lines from which there are soldiers absent attending as servants or officers who have
                            retired in consequence of the late arrangement, or left the service in any other way; will direct in pointed terms all
                            such soldiers to join their corps without delay—and in case they shall neglect to comply with the order, their names,
                            together with the names and ranks of the officers by whom they are retained, must be immediately reported to Head
                            Quarters, that proper measures may be taken to enforce obedience.
                    